Citation Nr: 9929082	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by breathing problems, to include bronchitis, to 
include as due to an undiagnosed illness.

3.  Entitlement to a disability manifested by multiple joint 
pain, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for dryness, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness. 

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

7.  What rating is warranted for a low back disorder from 
October 9, 1992.

8.  What rating is warranted for a cervical spine disorder 
from October 9, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1989 and from May 1989 to October 1992.  The veteran 
served in the Persian Gulf from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In October 1998, the RO granted service connection for chest 
pain as due to an undiagnosed illness and assigned a 10 
percent evaluation, effective November 2, 1994.  The veteran 
has not appealed from this determination. 


FINDINGS OF FACT

1.  The veteran has been diagnosed as having sinusitis and 
bronchitis. 

2.  Sinusitis and bronchitis have not been linked by 
competent medical evidence to the veteran's active duty 
service.

3.  The claims of entitlement to service connection for a 
disability manifested by multiple joint pain, dryness, 
fatigue and/or headaches, to include as due to an undiagnosed 
illness, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
sinusitis and shortness of breath, to include bronchitis, as 
due to an undiagnosed illness are legally insufficient.  38 
C.F.R. § 3.317 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  Sinusitis and bronchitis were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The claims of entitlement to service connection for a 
disability manifested by multiple joint pain, dryness, 
fatigue and headaches, to include as due to undiagnosed 
illness, are not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General laws and regulations relating to service 
connection, to include as due to an undiagnosed illness 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1998). Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3) (1998).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving the respiratory 
system, as well as neuropsychological signs or symptoms. 38 
C.F.R. § 3.317(b)(8) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for the disabilities at issue.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

The veteran and his representative contend that service 
connection for disabilities manifested by sinusitis, 
breathing problems, to include bronchitis, multiple joint 
pain, fatigue, dryness and headaches, to include as due to 
undiagnosed illnesses, are warranted because these conditions 
are the result of exposure to burning oil wells during 
service in the Persian Gulf. The veteran maintains that he 
began having the aforementioned problems while serving in the 
Persian Gulf, and that these problems are due to undiagnosed 
illnesses caused by his exposure to burning oil wells.

A.  Sinusitis and a disability manifested by breathing 
problems, to include bronchitis.

Entitlement pursuant to 38 C.F.R. § 3.317.

With regard to the veteran's claims of entitlement to service 
connection for sinusitis and a disability manifested by 
breathing problems, to include bronchitis, as due to 
undiagnosed illness, the Board notes that in Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the Court held that in cases 
in which the law and not the evidence is dispositive, a claim 
of entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Id. at 430.  

Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for disabilities due to undiagnosed illnesses 
attributed to Southwest Asia service during the Persian Gulf 
War.  Since a review of the voluminous VA post-service 
medical evidence, dated in the 1990's, reflects that the 
veteran has been diagnosed as having sinusitis and 
bronchitis, the Board must conclude that the veteran's claims 
of entitlement to service connection for these disorders, 
pursuant to the provisions of 38 C.F.R. § 3.317 are legally 
insufficient because he has a diagnosed illness.  

Entitlement on a direct basis.

In turning to the question of entitlement to service 
connection for sinusitis and a disability manifested by a 
breathing disorder, to include bronchitis, on a direct basis, 
the Board notes that while the veteran was diagnosed as 
having sinusitis in March 1990 and an upper respiratory 
infection in April 1990, the remainder of the service medical 
records are devoid of any such complaints.  Moreover, at the 
veteran's discharge physical examination his lungs were clear 
to auscultation.  Furthermore, while the appellant has on 
occasion been diagnosed with sinusitis and bronchitis post 
service, no medical or scientific evidence has been presented 
linking either disorder to his service to include his 
inservice symptomatology.  Indeed, an August 1994 VA 
treatment report reflects that the veteran had shortness of 
breath with chest pain at rest, which was noted to possibly 
be related to allergies, for which service connection has not 
been established.  As such, the Board must conclude that any 
inservice episode was acute and transitory in nature, and 
that in the absence of competent evidence of a chronic 
disability linked to service the preponderance of the 
evidence is against service connection.

B.  Disability manifested by joint pain, dryness, fatigue and 
headaches, to include as due to an undiagnosed illness.

The veteran contends that service connection should be 
granted for a disability manifested by multiple joint pain, 
fatigue, dryness and headaches due to an undiagnosed illness.  
Again, the threshold question to be addressed is whether the 
veteran has presented evidence of well-grounded claims on 
these issues.  In this regard, he has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well-grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  If he has not presented evidence of well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of the claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that his claims of 
entitlement to service connection for a disability manifested 
by multiple joint pain, fatigue, dryness, and headaches, to 
include as due to undiagnosed illness, are not well grounded.  
Thus, it is also determined that no further development is 
required, in light of the veteran not having submitted a well 
grounded claim on these issues.

1.  Joint Pain.

With respect to his claim of entitlement to service 
connection for a disability manifested by multiple joint 
pain, the Board observes that service and post-service 
medical evidence reflect that the primary musculoskeletal 
disorders for which the veteran has reported complaints 
involved disorders pertaining to chest pain, and neck and low 
back disorders each of which is currently service connected.  
While it is true that the appellant did report complaints of 
left knee pain in September 1994, a well grounded claim under 
38 C.F.R. § 3.317 requires evidence of a chronic disability 
of at least six months duration, not a single isolated 
complaint, and it requires competent evidence of a nexus to 
service.  As such, the Board finds that the veteran has not 
presented a well grounded claim of entitlement to service 
connection for joint pain. 


2.  Dryness and Fatigue

With respect to the claims of entitlement to service 
connection for a disability manifested by dryness, the 
veteran maintains that he has dryness of the nose which has 
resulted in nose bleeds as result of being exposed to burning 
oil wells during service in the Persian Gulf.  He further 
maintains that he suffers from associated fatigue.  In this 
respect, while service medical records reflect that the 
veteran was seen on a couple of occasions for a runny nose, 
this was attributed to sinusitis and an upper respiratory 
infection.  The service medical records do not reflect any 
treatment pertaining to a diagnosis of fatigue.  Moreover, a 
VA post-service treatment report, dated in August 1994, 
reflects that the veteran's nosebleeds were associated with 
"chest and back pain," and a postservice diagnosis of 
either dryness or fatigue is not of record.  Accordingly, the 
Board finds that the veteran has not submitted any competent 
evidence that he currently has a disability manifested by 
dryness and/or fatigue, and that the record does not show 
objective indications of a chronic disability, such as signs, 
in the medical sense of objective evidence which is 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317.  Finally, there is no medical evidence 
establishing an etiological link between the aforementioned 
disabilities to service so as to warrant service connection 
on a direct basis.  38 C.F.R. § 3.303.  

3  Headaches

The service medical records do not reveal any diagnoses 
pertaining to a headache disorder.  While postservice records 
reflect that the veteran complained on one occasion in August 
1994 of having "migraine" headaches (which incidentally 
increased when engaged in an act of willful misconduct, 
namely substance abuse); and while a diagnosis of "headaches 
of an unknown etiology" was entered during a VA 
hospitalization in August 1994, the remainder of the post-
service medical record is devoid of any objective evidence of 
any additional complaints of headaches.  One episode of 
headaches does not meet the requirement that the disorder be 
of a chronic nature.  38 C.F.R. § 3.317.  Moreover, no 
competent evidence has been submitted linking that one 
episode with the appellant's active duty service.  As such, 
there is no basis to find that this claim is well grounded.  
Hence, the benefit sought on appeal is denied.

While the veteran's claims that he developed multiple joint 
pains, dryness, fatigue, and headaches due to service, he has 
offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  Therefore, 
the benefits sought on appeal are denied.

In reaching these decisions that Board notes that although it 
has disposed of the claims of entitlement to service 
connection for a disability manifested by multiple joint 
pain, dryness, fatigue and headaches on grounds different 
from that of the RO, that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the RO accorded the veteran greater consideration than his 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Furthermore, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to make the veteran's claims well grounded.  
As such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).




ORDER

Service connection for sinusitis, breathing problems to 
include bronchitis, multiple joint pain, dryness, fatigue, 
and headaches, to include as due to an undiagnosed illness, 
is denied.


REMAND

The veteran contends that his service-connected low back and 
cervical spine disabilities are more severely disabling than 
the currently assigned evaluations reflect.  A review of the 
record reflects, however, that the veteran was last examined 
by VA for the aforementioned disabilities in October 1996.  
Moreover, a review of that examination report reflects that 
it did not comply with the decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As such, further development is in 
order.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.103(a) (1998).  The Court has held that the duty 
to assist the veteran in obtaining available facts and 
evidence to support his claim includes obtaining pertinent 
evidence that applies to all relevant facts.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must request that the veteran 
provide the names and addresses of all 
health care providers, private and VA, 
from whom he has obtained medical 
treatment for low back and cervical 
disorders since October 1996.  If such 
records are not received, documentation 
as to their absence must be provided. 

2.  Then, the veteran should be scheduled 
for a VA orthopedic examination in order 
to determine the current nature and 
extent of his cervical and low back 
disorders.  Prior to the examination, the 
examiner must review the entire claims 
file, to include a copy of this REMAND.  
With respect to any orthopedic disorder, 
the examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of what rating is 
warranted for cervical and low back 
disorders from October 9, 1992.  The 
consideration of a staged rating must be 
documented.  The veteran must be notified 
that he must perfect an appeal with 
respect to any new issue adjudicated by 
the RO that is not before the Board at 
this time if he wishes the issue to be 
included in the present appeal.  The RO 
should then consider the claims based on 
all the pertinent evidence of record, and 
all applicable laws and regulations and 
with consideration of  the Court's 
decision in DeLuca and application of 38 
C.F.R. §§ 4.40 and 4.45.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

